Citation Nr: 0818275	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  00-24 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from May 
1960 to September 1964.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the St. Petersburg, Florida Department of Veterans Affairs 
(VA) Regional Office (RO).  In December 2002, the claims 
folder was transferred to the Houston RO, and in July 2003 it 
was transferred to the Denver RO.  In November 2003 a hearing 
was held before a Decision Review Officer (DRO).  A 
transcript of that hearing is associated with the claims 
file.  In May 2006, the claims file was returned to the 
Houston RO.  In October 2007, the case was remanded for 
further development.


FINDING OF FACT

The veteran's service-connected disabilities, which include 
residuals of a lumbosacral spine injury with traumatic 
arthritis, rated 60 percent, residuals of a neck injury with 
degenerative changes, rated 30 percent, a right foot 
disability, rated 10 percent, and residuals of a rib injury 
and head scars, each rated noncompensable; are rated 80 
percent combined, and are reasonably shown to be of such 
nature and severity as to preclude him from participating in 
any regular substantially gainful employment.


CONCLUSION OF LAW

The schedular requirements for TDIU are met, and a TDIU 
rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

        I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case; however, because the benefit sought is being 
granted, there is no reason to belabor the impact of the VCAA 
in this matter. 

        II. Legal Criteria

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that, by 
reason of service-connected disabilities, the veteran is 
precluded from obtaining or maintaining any gainful 
employment consistent with the veteran's education and 
occupational experience.  If there is only one such 
disability, it must be rated at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability rated at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16 (a). 

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the non-disabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v.  
Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided 
by 38 C.F.R. § 4.16(a), "Marginal employment shall not be 
considered substantially gainful employment."

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  
38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

        III. Analysis

The veteran's service connected disabilities are a low back 
disability with traumatic arthritis, a neck disability with 
degenerative changes, a right foot disability, residuals of a 
rib injury and head scars.  His low back disability is rated 
60 percent, and the combined rating for his service-connected 
disabilities is 80 percent.  Thus, his disabilities meet the 
schedular requirements for TDIU, under 38 C.F.R. § 4.16(a).

The veteran contends that his service-connected disabilities 
preclude him from obtaining and maintaining substantially 
gainful employment.  On review of the record, the Board finds 
such is reasonably shown.

The veteran has a high school education and completed one 
year of college.  He is unemployed. 

In the October 2007 remand, the Board requested an 
examination to determine whether or not the veteran's 
disabilities were such as to preclude his participation in 
regular substantially gainful employment.  On December 2007 
VA examination, the examiner noted that by virtue of his 
various orthopedic disabilities the veteran is incapable of 
participating in active employment.  That finding does not 
appear to be in dispute.  The claim for TDIU appears to have 
been denied essentially on the basis that the veteran remains 
capable of sedentary employment.  In that regard, the Board 
requested that the examiner provide comment as to whether or 
not any treatment the veteran received for his service 
connected disabilities (including by narcotic medication) 
would have an impact on his employability.  On examination, 
it was noted that the veteran was taking tramadol and vicodin 
in treatment for his service-connected disabilities, and 
reported that the narcotic vicodin makes him dizzy.  The 
appears to have accepted the veteran's report at face value, 
and did not comment further.

Consequently, the record shows that the veteran's service 
connected disabilities render him incapable of active 
employment.  Furthermore, while the VA examiner has opined 
that it was nonservice-connected disabilities that rendered 
the veteran also incapable of sedentary employment, that 
examiner did not comment on the effects of the narcotic 
medication the veteran takes for his service connected 
disabilities.  The Board finds it reasonable to assume that a 
person taking prescribed narcotic medication to the extent 
that he becomes dizzy is, in fact, not employable.  

Accordingly, the Board concludes that it is reasonably shown 
that by virtue of his service connected disabilities, and the 
medication he takes to relieve symptoms of such disabilities, 
the veteran is precluded from both active and sedentary 
employment.  The requirements for establishing entitlement to 
a TDIU rating are met.


ORDER

A TDIU rating is granted, subject to the regulations 
governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


